—Determination of respondent Police Commissioner dated September 15, 1997, terminating petitioner’s employment as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Beatrice Shainswit, JJ, entered March 30, 1998) dismissed, without costs.
The results of the random drug test constitute substantial evidence of petitioner’s possession and use of cocaine, and no basis exists for disturbing respondent’s rejection of petitioner’s explanation of unwitting ingestion “as self-serving and implausible” (see, Matter of Green v Sielaff, 198 AD2d 113). The computerized process by which respondent periodically generates a list of officers for testing has been sustained as random (see, Worrel v Brown, 177 AD2d 446, lv denied 79 NY2d 755), and petitioner’s claim to the contrary is pure speculation. The penalty of dismissal does not shock our sense of fairness (see, Matter of Gordon v Brown, 84 NY2d 574, 580). Concur— Sullivan, J. P., Tom, Wallach, Lerner and Andrias, JJ.